 

Exhibit 10.1

 

BOINGO WIRELESS, INC.

10960 WILSHIRE BLVD., 23RD FLOOR

LOS ANGELES, CA 90024

 

January 1, 2016

Douglas Lodder

313 N. Bronson Avenue

Los Angeles, CA  90004

 

Dear Doug:

Boingo Wireless, Inc. (the “Company”) is pleased to offer you continuing
employment on the following terms, effective as of January 1, 2016 (the
“Effective Date”).

1.         Position. Your title and position with the Company will be Senior
Vice President, Business Development, and you will report directly to David
Hagan, Chief Executive Officer.  This is a full-time position and your place of
employment will remain in our California Westwood office.  While you render
services to the Company, you will not engage in any other employment, consulting
or other business activity (whether full‑time or part-time) that would create a
conflict of interest with the Company.  By signing this Agreement, you confirm
to the Company that you have no contractual commitments or other legal
obligations that would prohibit you from performing your duties for the Company.

2.         Cash Compensation.  Beginning on the Effective Date, your annual base
salary will be $240,000 per year, payable in accordance with the Company’s
standard payroll schedule.  This salary will be subject to adjustment pursuant
to the Company’s employee compensation policies in effect from time to time. In
addition, you will continue to be eligible to be considered for a cash-incentive
bonus for each fiscal year of the Company. The bonus (if any) will be awarded
based on objective or subjective criteria established and approved by the
Compensation Committee of the Board.  Your target bonus will be equal to 55% of
your annual base salary, measured as of the last day of each fiscal year.  Any
bonus for a fiscal year or quarter will be paid within 2½ months after the close
of that fiscal year or quarter, but only if you are still employed by the
Company at the time of payment.  The determinations of the Compensation
Committee with respect to your bonus will be final and binding.

3.         Employee Benefits.  As a regular employee of the Company, you will be
eligible to participate in the Company’s standard employee benefits programs, as
such are in effect from time to time.  In addition, you will be entitled to paid
vacation in accordance with the Company’s vacation policy, as in effect from
time to time.

 

 



 



Page 2

 

4.         Payments Upon Termination.  If your employment with the Company
terminates other than as set forth in Section 5 below, then (a) all vesting will
cease immediately with respect to your then-outstanding Equity Awards and (b)
the only amounts payable to you by the Company will be (i) any unpaid base
salary due for periods prior to the date of termination of your employment and
(ii) any accrued but unused vacation through such termination date.  Such
payments, if any, will be made promptly upon termination and within the period
of time mandated by law.

5.         Severance Benefits.

(a)        General.  If you are subject to an Involuntary Termination, then you
will be entitled to the benefits described in this Section 5.  However, you will
not be entitled to any of the benefits described in this Section 5 unless you
have (i) returned all Company property in your possession, (ii) resigned as a
member of the Board and of the boards of directors of all of the Company’s
subsidiaries, to the extent applicable, and (iii) executed a general release of
all claims that you may have against the Company or persons affiliated with the
Company in a  form prescribed by the Company without alterations (the
“Release”).  You must execute and return the release on or before the date
specified by the Company in the Release (the “Release Deadline”).  The Release
Deadline will in no event be later than fifty (50) days after your
Separation.  If you fail to return the Release on or before the Release
Deadline, or if you revoke the Release, then you will not be entitled to the
benefits described in this Section 5.

Notwithstanding the foregoing, the Company may immediately discontinue all
benefits or revoke any vesting acceleration described in this Section 5 (in
addition to pursuing all other legal and equitable remedies) if you breach the
Employee Inventions and Confidentiality Agreement or the Mutual Agreement to
Arbitrate Claims between you and the Company that you previously signed
(collectively, the “Confidentiality Agreement”), a copy of which is attached
hereto as Exhibit A, the terms of Section 7 below or any other material
agreement with the Company that by its terms continues in force following your
Separation.

(b)        Termination Not in Connection With Change in Control.  Subject to the
requirements set forth in Section 5(a) above, if you experience an Involuntary
Termination either prior to a Change in Control or more than twelve (12) months
after a Change in Control, then you will be entitled to the following:

(i)         Salary Continuation.  The Company will continue to pay your base
salary for a period beginning on the day after your Separation and ending on the
date nine (9) months after your Separation. Your base salary will be paid at the
rate in effect at the time of your Separation and in accordance with the
Company’s standard payroll procedures.  Subject to the Company’s having first
received an effective Release pursuant to Section 5(a) above, the salary
continuation payments will commence within sixty (60) days after your Separation
and, once they commence, will include any unpaid amounts accrued from the date
of your Separation.  However, if the sixty (60)-day period described in the
preceding sentence spans two calendar years, then the payments will in any event
begin in the second calendar year.

(ii)       Additional Payment in Lieu of Health Benefit.  The Company will pay
you a lump sum amount equal to the product of (A) nine (9) and (B) the monthly





 



Page 3

 

amount the Company was paying on behalf of you and your eligible dependents
pursuant to the Company’s health insurance plans in which you or your dependents
were participants as of the day of your Separation.  Subject to the Company’s
having first received an effective Release pursuant to Section 5(a) above, such
payment will be made within sixty (60) days after your Separation; however, if
such sixty (60)-day period spans two calendar years, then the payment will be
made in the second calendar year.

(iii)      Equity Acceleration.  You will receive nine (9) months of vesting
credit under your then-outstanding Equity Awards; provided, however, that in the
event acceleration of the settlement or distribution date of an award would
result in additional taxes and penalties under Section 409A of the Code, then
the vesting of such award shall accelerate but settlement or distribution of
award shares (or cash, if applicable) shall occur on the date(s) specified in
the agreement governing the award.

(c)        Termination in Connection With Change in Control.  Subject to the
requirements set forth in Section 5(a) above, if you experience an Involuntary
Termination within twelve (12) months following a Change in Control, then you
will be entitled to the following:

(i)         Salary Continuation.  The Company will continue to pay your base
salary for a period beginning on the day after your Separation and ending on the
date twelve (12) months after your Separation. Your base salary will be paid at
the rate in effect at the time of your Separation and in accordance with the
Company’s standard payroll procedures.  Subject to the Company’s having first
received an effective Release pursuant to Section 5(a) above, the salary
continuation payments will commence within sixty (60) days after your Separation
and, once they commence, will include any unpaid amounts accrued from the date
of your Separation.  However, if the sixty (60)-day period described in the
preceding sentence spans two calendar years, then the payments will in any event
begin in the second calendar year.

(ii)       Target Bonus.  The Company will pay you a lump sum equal to your
annual target bonus, net of any payment previously received, in the year of your
Separation.  Subject to the Company’s having first received an effective Release
pursuant to Section 5(a) above, such payment will be made within sixty (60) days
after your Separation; however, if such sixty (60)-day period spans two calendar
years, then the payment will be made in the second calendar year.

(iii)      Additional Payment in Lieu of Health Benefit.  The Company will pay
you a lump sum amount equal to the product of (A) twelve (12) and (B) the
monthly amount the Company was paying on behalf of you and your eligible
dependents pursuant to the Company’s health insurance plans in which you or your
dependents were participants as of the day of your Separation.  Subject to the
Company’s having first received an effective Release pursuant to Section 5(a)
above, such payment will be made within sixty (60) days after your Separation;
however, if such sixty (60)-day period spans two calendar years, then the
payment will be made in the second calendar year.

(iv)       Equity Acceleration.  You will receive full vesting credit under your
then-outstanding Equity Awards; provided, however, that in the event
acceleration of





 



Page 4

 

the settlement or distribution date of an award would result in additional taxes
and penalties under Section 409A of the Code, then the vesting of such award
shall accelerate but settlement or distribution of award shares (or cash, if
applicable) shall occur on the date(s) specified in the agreement governing the
award.

6.         Limitation on Payments.

(a)        Scope of Limitation.  This Section 6 will apply only if the
accounting firm serving as the Company’s independent public accountants
immediately prior to a Change in Control (the “Accounting Firm”) determines that
the after-tax value of all Payments (as defined below) to you under Section 5 of
this Agreement, taking into account the effect of all federal, state and local
income taxes, employment taxes and excise taxes applicable to you (including the
excise tax under Section 4999 of the Code), will be greater after the
application of this Section 6 than it was before the application of this Section
6.  If this Section 6 applies, it will supersede any contrary provision of this
Agreement.  For purposes of this Section 6, the term “Company” will also include
affiliated corporations to the extent determined by the Accounting Firm in
accordance with Section 280G(d)(5) of the Code.

(b)        Basic Rule.  In the event that the Accounting Firm determines that
any payment or transfer by the Company to or for your benefit (a “Payment”)
would be nondeductible by the Company for federal income tax purposes because of
the provisions concerning “excess parachute payments” in Section 280G of the
Code and pursuant to the regulations thereunder, then provided that Subsection
(a) results in applicable of this Section 6, the aggregate present value of all
Payments will be reduced (but not below zero) to the Reduced Amount.  For
purposes of this Section 6, the “Reduced Amount” will be the amount, expressed
as a present value, which maximizes the aggregate present value of the Payments
without causing any Payment to be nondeductible by the Company because of
Section 280G of the Code.

(c)        Reduction of Payments.  If the Accounting Firm determines that any
Payment would be nondeductible by the Company because of Section 280G of the
Code, and if none of the Payments is subject to Section 409A of the Code, then
the reduction will occur in the manner you elect in writing prior to the date of
payment; provided, however, that if the manner elected by you pursuant to this
sentence could in the opinion of the Company result in any of the Payments
becoming subject to Section 409A of the Code, then the following sentence will
instead apply.  If any Payment is subject to Section 409A of the Code, or if you
fail to elect an order under the preceding sentence, then the reduction will
occur in the following order: (i) cancellation of acceleration of vesting of any
Equity Awards for which the exercise price (if any) exceeds the then-fair market
value of the underlying Stock; (ii) reduction of cash payments (with such
reduction being applied to the payments in the reverse order in which they would
otherwise be made (that is, later payments will be reduced before earlier
payments)); and (iii) cancellation of acceleration of vesting of Equity Awards
not covered under (i) above; provided, however, that in the event that
acceleration of vesting of Equity Awards is to be cancelled, such acceleration
of vesting will be cancelled in the reverse order of the date of grant of such
Equity Awards (that is, later Equity Awards will be canceled before earlier
Equity Awards).

(d)        Fees of Accounting Firm and Required Data.  The Company will pay all
fees, expenses and other costs associated with retaining the Accounting Firm for
the purposes





 



Page 5

 

described in this Section 6.  You and the Company will provide to the Accounting
Firm all data in the Company’s possession or under its control that the
Accounting Firm reasonably requires for the purposes described in this Section
6.

7.         Further Obligations to the Company.

(a)        General.  You acknowledge your obligations under, and agree to comply
with, all applicable laws and all Company policies in effect at all times and
from time to time during your employment with the Company.  You further
acknowledge and agree that such applicable laws or policies may relate to the
general terms of your employment with the Company or to a specific component of
your compensation. By way of example, such applicable laws or policies may
include any Company recoupment or clawback policy, insider trading policy or
code(s) of conduct or other policies adopted under, pursuant to or in light of,
or requirements imposed by, the Sarbanes-Oxley Act of 2002 or the Dodd-Frank
Wall Street Reform and Consumer Protection Act.

(b)        Confidential Information.  You agree to execute such additional
documents as may be necessary to protect the Company’s confidential and
proprietary information, which such documents will supplement the
Confidentiality Agreement (which such agreement will continue in full force and
effect).

8.         Employment Relationship.  Employment with the Company is for no
specific period of time.  Your employment with the Company remains “at will,”
meaning that either you or the Company may terminate your employment at any time
and for any reason, with or without cause.  Any contrary representations that
may have been made to you are superseded by this Agreement.  This is the full
and complete agreement between you and the Company on this term.  Although your
job duties, title, compensation and benefits, as well as the Company’s personnel
policies and procedures, may change from time to time, the “at will” nature of
your employment may only be changed in an express written agreement signed by
you and a duly authorized officer of the Company (other than you).

9.         Tax Matters.

(a)        General.  All forms of compensation referred to in this Agreement are
subject to reduction to reflect applicable withholding and payroll taxes and
other deductions required by law. You are encouraged to obtain your own tax
advice regarding your compensation from the Company.  You agree that the Company
does not have a duty to design its compensation policies in a manner that
minimizes your tax liabilities, and you will not make any claim against the
Company or its Board related to tax liabilities arising from your compensation.

(b)        Section 409A.  For purposes of Section 409A of the Code, each payment
under Section 5 is hereby designated as a separate payment for purposes of
Treasury Regulation 1.409A-2(b)(2).  If the Company determines that you are a
“specified employee” under Section 409A(a)(2)(B)(i) of the Code at the time of
your Separation, then (i) any payments under this Agreement, to the extent that
they are not exempt from Section 409A of the Code (including by operation of the
next following sentence) and otherwise subject to the taxes imposed under
Section 409A(a)(1) of the Code (a “Deferred Payment”), will commence on the
first business day





 



Page 6

 

following (A) the expiration of the six-month period measured from your
Separation or (B) the date of your death and (ii) the installments that
otherwise would have been paid prior to such date will be paid in a lump sum
when such payments commence.  Notwithstanding the foregoing, any amount paid
under this Agreement that either (1) satisfies the requirements of the
“short-term deferral” rule set forth in Treasury Regulation 1.409A-1(b)(4); or
(2) (A) qualifies as a payment made as a result of an involuntary separation
from service pursuant to Treasury Regulation 1.409A-1(b)(9)(iii), and (B) does
not exceed the Section 409A Limit will not constitute a Deferred Payment.  The
provisions of this Agreement are intended to comply with, or be exempt from, the
requirements of Section 409A of the Code so that none of the payments and
benefits to be provided under this Agreement will be subject to the additional
tax imposed under Section 409A of the Code, and any ambiguities herein will be
interpreted to so comply or be exempt. You and the Company agree to work
together in good faith to consider amendments to this Agreement and to take such
reasonable actions as are necessary, appropriate or desirable to avoid
imposition of any additional tax or income recognition prior to actual payment
to you under Section 409A of the Code. In no event will the Company reimburse
you for any taxes that may be imposed on you as result of Section 409A of the
Code.

10.       Interpretation, Amendment and Enforcement.  Upon the Effective Date,
this Agreement will constitute the complete agreement between you and the
Company, contain all of the terms of your employment with the Company and
supersede and replace any prior agreements, policies, representations or
understandings (whether written, oral, implied or otherwise) between you and the
Company, including your participation in the Company’s Severance Benefits
Policy.  This Agreement may not be amended or modified, except by an express
written agreement signed by both you and a duly authorized officer of the
Company.  The terms of this Agreement and the resolution of any disputes as to
the meaning, effect, performance or validity of this Agreement or arising out
of, related to, or in any way connected with, this Agreement, your employment
with the Company or any other relationship between you and the Company (the
“Disputes”) will be governed by California law, excluding laws relating to
conflicts or choice of law.  You and the Company submit to the exclusive
personal jurisdiction of the federal and state courts located in California in
connection with any Dispute or any claim related to any Dispute.  By signing
this Agreement, you acknowledge and agree that you will no longer be eligible
for any benefits or payments provided for in any such prior agreement, except as
otherwise expressly provided in this Agreement.

11.       Successors and Assignment.

(a)        Company’s Successors.  Any successor to the Company (whether direct
or indirect and whether by purchase, lease, merger, consolidation, liquidation
or otherwise) to all or substantially all of the Company’s business and/or
assets will assume the obligations under this Agreement and agree expressly to
perform the obligations under this Agreement in the same manner and to the same
extent as the Company would be required to perform such obligations in the
absence of a succession.  For all purposes under this Agreement, the term
“Company” shall include any such successor to the Company, or to the Company’s
business and/or assets, that executes and delivers the assumption agreement
described in this Section 11(a) or which becomes bound by the terms of this
Agreement by operation of law.

(b)        Employee’s Successors.  The terms of this Agreement and all of your
rights hereunder will inure to the benefit of, and be enforceable by, your
personal or legal representatives,





 



Page 7

 

executors, administrators, successors, heirs, distributees, devisees and
legatees.  All of your obligations under this Agreement are personal to you and
may not be transferred or assigned by you at any time.

12.       Definitions.  The following terms have the meaning set forth below
wherever they are used in this Agreement:

“Board” means the Company’s Board of Directors.

“Cause” means the occurrence of any one or more of the following: (a) your
conviction by, or entry of a plea of “guilty” or nolo contendere in, a court of
competent jurisdiction for any crime which constitutes a felony in the
jurisdiction involved, (b) your commission of an act of theft or fraud, whether
prior or subsequent to the date hereof, upon the Company, (c) your gross
negligence in the scope of your services to the Company, (d) your breach of a
material provision of any written agreement between you and the Company, (e)
your continuing failure to perform assigned duties after receiving written
notification of such failure from the Chief Executive Officer or (f) your
failure to cooperate in good faith with a governmental or internal investigation
of the Company or its directors, officers or employees, if the Company has
requested your cooperation.

“Change in Control” means (a) any “person” (as such term is used in Sections
13(d) and 14(d) of the Exchange Act) becoming the “beneficial owner” (as defined
in Rule 13d-3 of the Exchange Act), directly or indirectly, of securities of the
Company representing more than fifty percent (50%) of the total voting power
represented by the Company’s then-outstanding voting securities; (b) the
consummation of the sale or disposition by the Company of all or substantially
all of the Company’s assets; (c) the consummation of a merger or consolidation
of the Company with or into any other entity, other than a merger or
consolidation which would result in the voting securities of the Company
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity or its parent) more than fifty percent (50%) of the total
voting power represented by the voting securities of the Company or such
surviving entity or its parent outstanding immediately after such merger or
consolidation; or (d) individuals who are members of the Board (the “Incumbent
Board”) cease for any reason to constitute at least a majority of the members of
the Board over a period of twelve (12) months; provided, however, that if the
appointment or election (or nomination for election) of any new Board member was
approved or recommended by a majority vote of the members of the Incumbent Board
then still in office, such new member shall, for purposes of this Agreement, be
considered as a member of the Incumbent Board.

A transaction will not constitute a Change in Control if its sole purpose is to
change the state of the Company’s incorporation or to create a holding company
that will be owned in substantially the same proportions by the persons who held
the Company’s securities immediately before such transaction.  In addition, if a
Change in Control constitutes a payment event with respect to any Equity Award
which provides for a deferral of compensation and is subject to Section 409A of
the Code, then notwithstanding anything to the contrary in this Agreement, the
transaction with respect to such Equity Award must also constitute a “change in
control event” as defined in Treasury Regulation 1.409A-3(i)(5) to the extent
required by Section 409A of the Code.





 



Page 8

 

“Code” means the Internal Revenue Code of 1986, as amended.

“Equity Awards” means (a) all shares of Stock; (b) all options and other rights
to purchase shares of Stock; (c) all stock units, performance units or phantom
shares whose value is measured by the value of shares of Stock; and (d) all
stock appreciation rights whose value is measured by increases in the value of
shares of Stock.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Involuntary Termination” means either (a) your Termination Without Cause (other
than due to your death or Permanent Disability) or (b) your Resignation for Good
Reason.

“Permanent Disability” means your total and permanent disability as defined in
Section 22(e)(3) of the Code.

“Resignation for Good Reason” means a Separation as a result of your resignation
within twelve (12) months after one of the following conditions initially has
come into existence without your express written consent:

i.          A material reduction of your duties, authority and responsibilities,
relative to your duties, authority and responsibilities as in effect immediately
prior to such reduction, or the assignment to you of such reduced duties,
authority and responsibilities;

ii.         A reduction in your base salary in effect immediately prior to such
reduction;

iii.        A material reduction in the kind or level of employee benefits to
which you were entitled immediately prior to such reduction, with the result
that your overall benefits package is materially reduced;

iv.        A relocation to a facility or a location more than thirty-five miles
from your then-present location that increases your one-way commute; or

v.         The Company’s breach of this Agreement, including its failure to
obtain the assumption of this Agreement by any successor (whether direct or
indirect and whether by purchase, merger, consolidation, liquidation or
otherwise) to all or substantially all of the Company’s business and/or assets.

A Resignation for Good Reason will not be deemed to have occurred unless you
give the Company written notice of the condition within ninety (90) days after
the condition initially comes into existence and the Company fails to remedy the
condition within thirty (30) days after receiving your written notice.

“Section 409A Limit” means the lesser of two times: (i) your annualized
compensation based upon the annual rate of pay paid to you during the taxable
year preceding your taxable year in which your termination of employment occurs,
as determined under, and with such adjustments as are set forth in, Treasury
Regulation  1.409A-1(b)(9)(iii)(A)(1) and any guidance





 



Page 9

 

issued with respect thereto or (ii) the maximum amount that may be taken into
account under a qualified plan pursuant to Section 401(a)(17) of the Code for
the year in which your employment is terminated.

“Separation” means a “separation from service,” as defined in the regulations
under Section 409A of the Code.

 “Stock” means the Common Stock of the Company.

“Termination Without Cause” means a Separation as a result of a termination of
your employment by the Company without Cause, provided you are willing and able
to continue performing services within the meaning of Treasury Regulation
1.409A-1(n)(1).

* * * * *

 





 



Page 10

 

You may indicate your agreement with these terms and accept this offer by
signing and dating the enclosed duplicate original of this Agreement and
returning it to me.

 

 

Very truly yours,

 

BOINGO WIRELESS, INC.

 

 

 

 

 

 

 

By:

/s/  David Hagan

 

Title:

Chairman & CEO

 

 

 

 

 

 

I have read and accept this employment offer:

 

 

 

 

 

 

 

 

/s/  Douglas Lodder

 

 

 

 

 

Signature of Douglas Lodder

 

 

 

 

 

Dated:

3/16/16

 

 

 

 

 

 

 

 

Exhibit A:      Confidentiality Agreement (previously signed)

 

 

 

 

